SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-22635 RC2 Corporation (Exact name of Registrant as specified in its charter) Delaware 36-4088307 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1111 West 22nd Street, Suite 320, Oak Brook, Illinois60523 (Address of principal executive offices) Registrant’s telephone number, including area code:630-573-7200 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Exchange Act Rule 12b-2. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On October 21, 2010, there were outstanding 21,646,409 shares of the Registrant’s $0.01 par value common stock. 2 RC2 CORPORATION FORM 10-Q SEPTEMBER 30, 2010 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Earnings for the Three and Nine Months Ended September 30, 2010 and 2009 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 33 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. [Reserved] 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 36 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements RC2 Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited and in thousands) September 30, December 31, Assets Cash and cash equivalents $ $ Accounts receivable, net Inventory Other current assets Total current assets Property and equipment, net Goodwill Intangibles, net Other non-current assets Total assets $ $ Liabilities and equity Accounts payable and accrued expenses $ $ Current maturities of bank term loan Other current liabilities Total current liabilities Bank term loan Other non-current liabilities Total liabilities Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 4 RC2 Corporation and Subsidiaries Condensed Consolidated Statements of Earnings (Unaudited and in thousands, except per share data) For the three months ended September 30, For the nine months ended September 30, Net sales $ Cost of sales Gross profit Selling, general andadministrative expenses Amortization Operating income Interest expense Interest income ) Other (income) expense, net ) ) ) Income before incometaxes Income tax expense Net income Less: net incomeattributable to non-controlling interest 44 44 Net income attributable tocommon stockholders $ Earnings per share attributable tocommon stockholders: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 5 RC2 Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited and in thousands) For the nine months ended September 30, Cash flows from operating activities Net income $ $ Depreciation and amortization Amortization of deferred financing costs Stock-based compensation Excess tax benefit on stock option exercises ) ) Loss on disposition of assets 23 Changes in operating assets and liabilities, net of effects of acquisition ) Net cash provided by operating activities Cash flows from investing activities Purchase of property and equipment ) ) Proceeds from disposition of property and equipment 26 33 Acquisitions ) Changes in other assets ) Net cash used in investing activities ) ) Cash flows from financing activities Sale of non-controlling interest Net cash proceeds from public stock offering Stock option repurchase and cancellation ) Issuance of stock upon option exercises 45 Excess tax benefit on stock option exercises 16 Issuance of stock under ESPP Payments on bank term loan ) Net payments on line of credit ) Financing fees paid ) Net cash provided by financing activities Effect of exchange rate changes on cash Net (decrease) increase in cash ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of period $ $ Supplemental information: Interest paid $ $ Income taxes paid Income tax refunds received $ $ See accompanying notes to condensed consolidated financial statements. 6 RC2 Corporation and Subsidiaries Notes to Unaudited Condensed Consolidated Financial Statements Note 1 – Basis of Presentation The unaudited condensed consolidated financial statements include the accounts of RC2 Corporation and its subsidiaries (the Company or RC2).All intercompany transactions and balances have been eliminated. The accompanying unaudited condensed consolidated financial statements have been prepared by management, and in the opinion of management, contain all adjustments, consisting of normal recurring adjustments, necessary to present fairly the financial position of the Company as of September 30, 2010, the results of operations for the three-month and nine-month periods ended September 30, 2010 and 2009, and cash flows for the nine-month periods ended September 30, 2010 and 2009. Certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and related notes included in the Company’s Form 10-K for the year ended December 31, 2009.The condensed consolidated balance sheet information as of December 31, 2009, appearing herein, is derived from the consolidated balance sheet in the Form 10-K. Due to the seasonality of the Company's business, the results of operations for interim periods are not necessarily indicative of the operating results for a full year. Note 2 – Business Combinations At the close of business on August 4, 2010, the Company acquired substantially all of the assets of White Pines, LLC (the JJ Cole Business), a Logan, Utah-based, privately-held, developer and marketer of mother, infant and toddler stylized travel, storage, comfort and convenience products marketed under the JJ Cole® Collections brand.The acquired brands and products and the new additions to the Company’s management team will allow the Company to rapidly expand its presence in stylized and fashion-driven mother, infant and toddler products.Closing consideration consisted of $44.6 million of cash, excluding transaction expenses, of which $4.0 million was provided by the sale of non-controlling interest, resulting in a net cash outlay by the Company of $40.7 million. Concurrent with the acquisition of the JJ Cole Business, JJCC, Inc. (JJCC), a subsidiary of RC2 Corporation, was formed to acquire the assets of the JJ Cole Business.RC2 Corporation holds an approximate 91.1% interest in JJCC.The fair value of the non-controlling interest of $4.0 million in JJCC is provisional pending receipt of the final valuation. 7 Transaction expenses of $0.3 million are included in selling, general and administrative expenses in the accompanying condensed consolidated statements of earnings for the three months and nine months ended September 30, 2010.The operating results of the JJ Cole Business have been included in the accompanying condensed consolidated statements of earnings since the acquisition date.The excess of the aggregate purchase price over fair market value of net assets acquired of $18.5 million has been recorded as goodwill in the accompanying condensed consolidated balance sheet at September 30, 2010, and is expected to be fully deductible for income tax purposes.The goodwill arising from the acquisition consists of the expected synergies with the Company’s mother, infant and toddler category.All but $0.3 million of the goodwill has been recorded in the North America segment. The following table summarizes the amounts of the assets acquired and liabilities assumed at the acquisition date: (in thousands) Total purchase price $ Less: Current assets Property and equipment Intangible assets Liabilities ) Total identifiable net assets Goodwill $ The fair value of the identifiable intangible assets is provisional pending completion of the final valuations for those assets.To the extent such assets are amortizable, the related amortization expense may vary from the approximate $0.2 million recorded on the accompanying condensed consolidated financial statements for the three months and nine months ended September 30, 2010.The Company’s unaudited pro forma consolidated results of operations are not presented due to the immateriality of the JJ Cole Business results of operations. Note 3 – Business Segments The Company is a leading designer, producer and marketer of a broad range of innovative, high-quality products for mothers, infants and toddlers, as well as toys and collectible products sold to preschoolers, youths and adults. The Company’s reportable segments under the requirements of Business Segments Topic of the FASB Accounting Standards Codification are North America and International.The North America segment includes the United States, Canada and Mexico.The International segment includes non-North America markets. 8 Segment performance is measured at the operating income level.Segment assets are comprised of all assets, net of applicable reserves and allowances.Certain assets and resources are jointly used between the North America and International segments.Intercompany allocations of such uses are not made. Results are not necessarily those that would be achieved if each segment were an unaffiliated business enterprise.Information by segment and a reconciliation to reported amounts for the three months and nine months ended September 30, 2010 and 2009, are as follows: Three Months Ended September 30, (in thousands) Net sales: North America $ $ International Sales and transfers between segments ) ) Combined total $ $ Operating income: North America $ $ International Sales and transfers between segments ) 29 Combined total $ $ Nine Months Ended June 30, (in thousands) Net sales: North America $ $ International Sales and transfers between segments ) ) Combined total $ $ Operating income: North America $ $ International Sales and transfers between segments (6 ) ) Combined total $ $ (in thousands) September 30, December 31, Total Assets: North America $ $ International Combined total $ $ 9 Under the entity-wide disclosure requirements of the Business Segments Topic of the FASB Accounting Standards Codification, the Company reports net sales by product category and by distribution channel.The Company groups its products into two product categories: mother, infant and toddler products, and preschool, youth and adult products.The following table presents consolidated net sales by product category and by distribution channel for the three months and nine months ended September 30, 2010 and 2009: Three Months Ended September 30, (in thousands) Mother, infant and toddler products $ $ Preschool, youth and adult products Net sales $ $ Chain retailers $ $ Specialty retailers, wholesalers, OEM dealers and other Net sales $ $ Nine Months Ended September 30, (in thousands) Mother, infant and toddler products $ $ Preschool, youth and adult products Net sales $ $ Chain retailers $ $ Specialty retailers, wholesalers, OEM dealers and other Net sales $ $ Note 4 – Goodwill and Intangible Assets The carrying value of goodwill by reporting unit as of September 30, 2010, is shown below: (in thousands) North America International Total Balance at December 31, 2009 $ $ $ JJ Cole Business fair value allocation Other adjustments 6 Balance at September 30, 2010 $ $ $ 10 The components of intangible assets, net are as follows: (in thousands) September 30, December 31, Gross amounts of amortizable intangible assets: Licenses and trademarks $ $ Customer relationships Other Accumulated amortization of amortizable intangible assets: Licenses and trademarks Customer relationships Other Intangible assets not subject to amortization: Licenses and trademarks Total intangible assets, net $ $ Other amortizable intangible assets consist primarily of patents and non-compete agreements.The fair value of the identifiable intangible assets of the JJ Cole Business acquired during the third quarter of 2010 is provisional pending completion of the final valuations for those assets.To the extent such assets are amortizable, the related amortization expense may vary from the approximate $0.2 million recorded on the accompanying condensed consolidated financial statements for the three months and nine months ended September 30, 2010.Amortization expense related to amortizable intangible assets for 2010 is estimated to be approximately $1.2 million. Note 5 – Income Taxes The uncertain tax positions were $2.3 million and $2.8 million as of September 30, 2010 and December 31, 2009, respectively.At September 30, 2010 and December 31, 2009, approximately $2.1 million and $2.2 million, respectively, of the total gross unrecognized tax benefits represent the amount that, if recognized, would affect the effective income tax rate in future periods.The Company and its subsidiaries are subject to U.S. federal income tax, as well as income tax of multiple state and foreign jurisdictions.The Company has substantially concluded all U.S. federal income tax matters for years through 2008.Substantially all material state and local and foreign income tax matters have been concluded for years through 2005.In the next twelve months, the Company expects to reduce the unrecognized tax position reserves by approximately $1.0 million, primarily due to the settlement of international rulings and the closing of various statutes.The Company’s continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense.During the nine months ended September 30, 2010, the Company recorded an increase to interest of $0.1 million and reversed $0.1 million for potential penalties, related to these unrecognized tax benefits. 11 In total, as of September 30, 2010 and December 31, 2009, the Company has recorded a liability for interest of $2.3 million and $2.2 million, respectively, and a liability for potential penalties of $0.3 million and $0.4 million, respectively. Note 6 – Debt The Company’s credit facility is comprised of a term loan and provides for borrowings up to $70.0 million under a revolving line of credit.The total borrowing capacity available under the credit facility is subject to a formula based on the Company’s leverage ratio, as defined in the credit agreement.The term loan and the revolving line of credit both have a scheduled maturity date of November 1, 2011.Under this credit facility, the term loan and the revolving line of credit bear interest, at the Company’s option, at a base rate or at LIBOR, plus applicable margins, which are based on the Company’s leverage ratio.Applicable margins vary between 2.25% and 3.25% on LIBOR borrowings and 1.25% and 2.25% on base rate borrowings. At September30, 2010, the applicable margins in effect were 2.25% for LIBOR borrowings and 1.25% for base rate borrowings. Principal payments on the term loan are $3.8 million per calendar quarter, with the remaining principal of $33.8 million due on November 1, 2011. During the fourth quarter of 2009, the Company prepaid $18.8 million on its term loan, with the next quarterly principal payment of $3.8 million due on June 30, 2011.The Company is also required to pay a commitment fee which varies from 0.45% and 0.50% per annum on the average daily unused portion of the revolving line of credit.At September 30, 2010, the commitment fee in effect was 0.45% per annum. Under the terms of this credit facility, the Company is required to comply with certain financial and non-financial covenants.Among other restrictions, the Company is restricted in its ability to pay dividends, buy back its stock, incur additional debt and make acquisitions above certain amounts.The credit facility also includes a clean down provision that limits the maximum amount of borrowings under the revolving line of credit for a period of 60 consecutive days during the first four calendar months.The Company has met its clean down provision for the year 2010. The remaining clean down provision limit consists of $25.0 million for a period of 60 consecutive days during the first four calendar months of 2011. The credit facility is secured by the Company’s domestic assets along with a portion of the Company’s equity interests in its foreign subsidiaries.On September 30, 2010, the Company had $41.3 million outstanding on its bank term loan and no borrowings under its revolving line of credit.At September 30, 2010, the Company had $69.6 million available on its revolving line of credit and was in compliance with all covenants. Note 7 – Commitments and Contingencies The Company leases office and warehouse/distribution space under various non-cancelable operating lease arrangements, which expire through November 30, 2019. 12 The Company markets a significant portion of its products under licenses from other parties.These licenses are limited in scope and duration and authorize the sale of specific licensed products generally on a nonexclusive basis.The Company has license agreements with, among others, various entertainment, publishing and media companies, automotive and truck manufacturers, and agricultural and construction vehicle and equipment manufacturers.The Company is a party to more than 250 license agreements with terms generally of two to three years.Many of the license agreements include minimum guaranteed royalty payments that the Company must pay whether or not it meets specified sales targets.The Company believes it either achieved its minimum guarantees or has accrued for the costs related to these guarantees for the nine months ended September 30, 2010 and 2009. Note 8 – Legal Proceedings The Company has certain contingent liabilities resulting from litigation and claims incident to the ordinary course of business.Management believes that the probable resolution of such contingencies will not materially affect the Company’s financial position or results of operations. Note 9 – Common Stock Authorized and outstanding shares and the par value of the Company’s voting common stock are as follows: (in thousands, except par value) Authorized Shares Par Value Shares Outstanding at September 30, 2010 Shares Outstanding at December 31, 2009 Voting common stock The Company held 2.9 million shares of its common stock in treasury at both September 30, 2010 and December 31, 2009.During the nine months ended September 30, 2010 and 2009, the Company sold a total of 9,580 shares and 20,737 shares, respectively, out of treasury to Company employees under the Employee Stock Purchase Plan (ESPP) for $0.1 million in each period. 13 Note 10 – Stock-Based Payment Arrangements At September 30, 2010, the Company has three stock incentive plans, two of which are dormant, and an ESPP. Amounts recognized in the condensed consolidated financial statements with respect to these stock-based payment arrangements for the three months and nine months ended September 30, 2010 and 2009, are as follows: Three Months Ended September 30, (in thousands) Total expense recognized for stock-basedpayment plans $ $ Amount of related income tax benefit recognized indetermining net income $ $ Nine Months Ended September 30, (in thousands) Total expense recognized for stock-basedpayment plans $ $ Amount of related income tax benefit recognized indetermining net income $ $ Stock-based compensation expense is included in cost of sales and selling, general and administrative expenses in the accompanying condensed consolidated statements of earnings for the three months and nine months ended September 30, 2010 and 2009. 14 Restricted stock awards, restricted stock units (RSUs), options to purchase stock or stock-settled and cash-settled stock appreciation rights (SARs) may be granted under the current stock incentive plan.A summary of stock option and stock-settled SAR activity for the Company’s stock incentive plans for the nine months ended September 30, 2010, is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding, beginning of year $ Changes during the period: Granted Exercised Forfeited Expired Outstanding, end of period $ $ Exercisable and vested as ofSeptember 30, 2010 $ $ Expected to vest Total vested and expected to vest $ $ A summary of cash-settled SAR activity for the Company’s stock incentive plans for the nine months ended September 30, 2010, is as follows: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life Aggregate Intrinsic Value Outstanding, beginning of year $ Changes during the period: Granted Forfeited Outstanding, end of period $ $ Exercisable and vested as ofSeptember 30, 2010 $ $ Expected to vest Total vested and expected to vest $ $ 15 The total fair value of options and SARs vested during the nine months ended September 30, 2010, was $2.9 million.As of September 30, 2010, there was $8.9 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for stock options and SARs.That cost is expected to be recognized over a weighted average period of 2.3 years. A summary of restricted stock awards for the Company’s stock incentive plans for the nine months ended September 30, 2010, is as follows: Number of Shares Weighted Average Fair Value Weighted Average Remaining Contractual Life Unvested restricted stock awards, beginning of year $ Changes during the period: Granted Vested Unvested restricted stock awards, end of period $ As of September 30, 2010, there was $0.9 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for restricted stock awards.That cost is expected to be recognized over a weighted average period of 2.1 years. During the nine months ended September 30, 2010, performance-based RSUs were granted to employees, which entitle the holder to receive one share of common stock for each performance-based RSU which is earned.The performance goals require compounded annual growth in the Company’s EBITDA (as defined in the grant agreements) over a three-year period ending December31, 2012.If the minimum threshold is not achieved, none of the performance-based RSUs will be earned.If the minimum threshold amount of cumulative three-year EBITDA for this period is achieved, then 37.5% of the performance-based RSUs are earned.If cumulative three-year EBITDA exceeds the minimum threshold, additional performance-based RSUs will be earned above 37.5% on a pro-rata basis up to the maximum number of performance-based RSUs granted, which is 140,000 performance-based RSUs.Stock-based compensation expense has been recognized during the nine months ended September 30, 2010, based upon an estimate of 52,500 performance-based RSUs expected to be earned at the end of the three-year measurement period.The weighted average fair value at the date of grant for these performance-based RSUs is $18.29.As of September 30, 2010, there was $0.8 million of total unrecognized compensation cost related to nonvested stock-based compensation arrangements granted under the Company’s stock incentive plans for performance-based RSUs.That cost is expected to be recognized over a weighted average period of 2.3 years. 16 Note 11 – Employee Benefit Plans The Company maintains a funded, noncontributory defined benefit pension plan (the Plan) that covers a select group of the Company’s workforce covered by a collective bargaining agreement who were hired prior to January 1, 2002.The Plan provides defined benefits based on the employees’ years of service. The components of net periodic benefit cost for the three months and nine months ended September 30, 2010 and 2009, are as follows: Three Months Ended September 30, (in thousands) Service cost $
